Citation Nr: 1640870	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-46 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to September 29, 2011, and in excess of 70 percent from September 29, 2011 until January 12, 2016, for dysthymic disorder.  

2. Entitlement to a compensable rating for gastroesophageal reflux disorder prior to June 16, 2015, and in excess of 10 percent thereafter.  

3. Entitlement to service connection for a wrist disorder, to include carpal tunnel syndrome.

4. Entitlement to service connection for left shoulder disorder, to include as secondary to service-connected right shoulder A-C separation; adhesive capsulitis, bursitis, and tendinitis, status post surgery.

5. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder A-C separation; adhesive capsulitis, bursitis, and tendinitis, status post surgery.
6. Entitlement to service connection for a lumbar spine disorder, to include lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and from August 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to a compensable rating for gastroesophageal reflux disorder prior to June 16, 2015, and in excess of 10 percent thereafter, as well as entitlement to service connection for a wrist disorder, left shoulder disorder, cervical spine disorder, and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Prior to September 29, 2011, the Veteran's dysthymic disorder was manifested by daily emptiness, depressed mood, lack of interest, and restlessness.  He was also reported during this period to experience anxiety, poor memory, poor concentration, disorientation, sleep disturbances, irritability, and constricted affect resulting in social interaction limited to his immediate family.  

2. From September 29, 2011 until January 12, 2016, there is no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, severe memory loss, or other symptoms of similar severity that would show a total disability rating is warranted.  While intermittent inability to perform activities of daily living is show it does not appear to be of such a severity that alone or in combination with the other symptoms present total occupational and social impairment is show.     


CONCLUSIONS OF LAW

1. Prior to September 29, 2011, the criteria for an initial evaluation of 50 percent, but no greater, for dysthymic disorder were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433 (2015).

2. From September 29, 2011 until January 12, 2016, the criteria for an evaluation in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA treatment records have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in August 2002, February 2008, September 2011, and January 2016.  These VA examinations are adequate for the purposes of evaluating the Veteran's dysthymic disorder, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, this case was brought before the Board in October 2015, at which time the claim for an increased initial rating for dysthymic disorder was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of this claim, to include obtaining outstanding VA treatment records as well as providing the Veteran a new VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to this issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his dysthymic disorder was more severe than contemplated by the assigned evaluations.  Service connection for dysthymic disorder has been granted and an initial 10 percent evaluation has been assigned prior to September 29, 2011, with a 70 percent evaluation being assigned from September 29, 2011, until January 12, 2016, and a 100 percent evaluation being assigned January 12, 2016, and thereafter.  All evaluation are assigned pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433, pertaining to persistent depressive disorder (dysthymia).  

Diagnostic Code 9433 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9433, General Rating Formula.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to the time periods in question and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015).

Turning to the record, the Veteran was provided a VA examination in August 2002.  The Veteran presented as clean and adequately dressed and groomed.  He was fully oriented.  His mood was depressed and affect was blunted.  His concentration, memory, and judgment were reported to be fair.  He did not appear to experience hallucinations, suicidal ideation, or homicidal ideation.  The Veteran reported anxiety, poor memory, poor concentration, disorientation, sleep disturbances, and irritability with problems at work due to irritability.  The examiner assigned a GAF score of 75.

At a February 2008 VA examination, the Veteran indicated he had no social relationships and no hobbies.  He stated he spent most of his time watching television.  The Veteran described symptoms such as emptiness, depressed mood, lack of interest and restlessness that he stated he experienced on a daily basis.  His general appearance was noted to be clean, although his psychomotor activity was lethargic and his speech impoverished.  His attitude toward the examiner was noted to be indifferent, his affect constricted, and his mood dysphoric.  He was intact to person, time, and place.  The Veteran's impulse control was noted to be fair; however, he was not homicidal or suicidal and did not engage in any inappropriate or ritualistic/obsessive behaviors.  He experienced no delusions.  The examiner assigned a GAF score of 65.

A VA Social and Industrial Survey was completed in February 2009.  At that time, the Veteran was observed in good hygiene and grooming.  He was fully oriented, cooperative, and friendly, with not physical or mental difficulties in communication.  The Veteran complained of anxiety, panic, and phobias experienced since service.  He also reported sleep disturbances.  He was noted to have close relationships with his immediate family and an on/off relationship with a girlfriend.  The Veteran appeared depressed, with selective memory, and good concentration and attention.  

In September 2011, the Veteran underwent another VA examination.  The examiner stated that the Veteran's depressive disorder was an exacerbation of or worsening of his already present depressive symptoms and his condition had deteriorated.  The symptoms could not be differentiated from those associated with his diagnosed dysthymic disorder.  Occupational and social impairment in most areas was identified.  The Veteran described symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner noted the Veteran had trouble remembering the dates of when he needed to make payments and, as such, he would often have to pay late fees.  The Veteran was described as having a good relationship with his daughters and wife.  Post service he obtained a degree in social work but has never worked.  

The Veteran's most recent examination occurred in January 2016.  The Veteran presented casually dressed and groomed.  He became tearful when asked about service.  The Veteran's symptoms included depressed mood the majority of the time, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and being a persistent danger of hurting self or others.  In regard to being a persistent danger of hurting self or others it was further reported that the Veteran was not suicidal but did express homicidal ideation to an extent the examiner felt monitoring was necessary.  The Board notes that VA treatment records reveal the Veteran experienced suicidal ideation shortly after this examination.  Occupational and social impairment in most areas was identified.  The examiner assigned a GAF score of 60.

The VA examinations show a disability picture that worsened over time.  A review of service treatment records reveals a disability picture that does not substantive differ from that depicted by the VA examination during the respective time periods covered by the examinations.  Prior to September 29, 2011 GAF scores range from 50 to 75.  From September 29, 2011 until January 12, 2016 GAF scores are regularly reported as 60.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 50 percent, but no greater, is warranted, prior to September 29, 2011, however, a rating in excess of 70 percent is not warranted from September 29, 2011, until January 12, 2016.  

Prior to September 2011, the Veteran's dysthymic disorder was manifested by daily emptiness, depressed mood, lack of interest, and restlessness.  He was also reported during this period to experience anxiety, poor memory, poor concentration, disorientation, sleep disturbances, irritability, and constricted affect.  The record shows that these symptoms resulted in occupational and social impairment with reduced reliability and productivity.  At the February 2008 VA examination the Veteran indicated that he had no social relationships and no hobbies.  However, the February 2009 VA Social and Industrial Survey indicated the Veteran had a close relationship with his immediate family and an on/off relationship with a girlfriend.  The Board finds this contraction of the Veteran's social circle to his immediate family as a result of his somatology is evidence of occupational and social impairment with reduced reliability and productivity.  Such impairment warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9433, General Rating Formula.

This conclusion is further supported by the Veteran's GAF scores during this period.  Prior to September 29, 2011 the reported GAF scores fluctuated between 50 and 75.  Affording the Veteran the benefit of the doubt, the Board finds the lower scores more nearly approximate the impairment resulting from the Veteran's dysthymic disorder.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job), while a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Therefore, the worse scores suggest moderate to serious symptomatology.  A level of impairment the Board finds to be consistent with the assigned 50 percent evaluation.   

Nevertheless, an evaluation in excess of 50 percent is not warranted.  Such an evaluation is not warranted unless the Veteran's disability picture more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, or total occupational and social impairment.  As noted, prior to September 29, 2011, the Veteran had little social interaction outside of his family.  However, he did continue to have relationships with his family that reveal impairment that does not more nearly approximate deficiencies in most areas or total impairment.     

Moreover, from September 29, 2011 until January 12, 2016, a 100 percent evaluation is not warranted as there was no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, severe memory loss, or other symptoms of similar severity that would show a total disability rating is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Furthermore, while the record suggests the Veteran has not worked since active service, the record did not suggest that this was solely due to the Veteran's dysthymic disorder.  Even if the Veteran is afforded the benefit of the doubt that dysthymic disorder results in total occupational impairment the record shows social impairment that does not more nearly approximate total.  As noted by the September 2011 VA examiner, the Veteran continued to have a good relationship with his daughters and wife.  The Board does not suggest the Veteran's dysthymic disorder did not cause strain and limitations on his family relationships, only that it did not result in impairment more nearly approximating total social impairment.  

The Board acknowledges that the September 29, 2011, VA examination shows the Veteran experienced neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, symptoms specifically contemplated by the General Rating Formula under the 100 percent criteria.  However, it is the Board's determination that these symptoms are not of such a severity that, when viewed in light of the Veteran's other symptomatology; a disability picture more nearly approximating total occupational and social impairment is shown.  This is because, as just explained, these symptoms alone or in combination with other symptoms did not result in severe social impairment.  

Additionally, the January 12, 2016, VA examination and VA treatment records from shortly thereafter show a disability picture that is markedly more severe that what is shown prior to that date and has resulted in the Veteran being awarded a 100 percent evaluation from the date of that examination.  This is primarily the result of the Veteran being found to be a persistent danger of hurting both himself and others because of expressed homicidal and suicidal ideation.  A review of the record does not reveal evidence of such sever symptomatology prior to this date.  

Overall, the evidence discussed supports a finding that, prior to September 29, 2011, the Veteran's dysthymic disorder resulted in a disability picture more nearly approximating occupational and social impairment with reduced reliability and productivity warranting a 50 percent evaluation, but no greater.  Thereafter, from September 29, 2011 until January 12, 2016, a preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximated total occupational and social impairment.  As such, a rating in excess of 70 percent is not warranted during that time period.  




II. Other Consideration
 
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis during either period.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate during either period.  A comparison between the level of severity and symptomatology of the Veteran's dysthymic disorder with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provides for ratings based on the level of social and occupational impairment caused by the Veteran's dysthymic disorder.  While specific manifestations suggestive of certain degrees of impairment are listed under the General Rating Formula for Mental Disorders, the Board is not limited to considering only the impairment caused by the listed manifestations.  Such open criteria allow the Board to ensure the entire disability picture is taken into consideration when assigning a schedular rating.  

As the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.

Finally, special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

SMC(l) is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 
In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board finds that SMC for aid and attendance is not warranted.  Of the threshold considerations, the record suggests only that the Veteran may have an inability to keep himself clean or attend to the wants of nature.  The September 2011 VA examiner indicated the Veteran's dysthymic disorder resulted in neglect of personal appearance and hygiene and an intermittent inability to perform activities of daily living.  However, no other examination revealed such a deficiency, and a review of the VA treatment records fails to reveal discussion of such problems.  The Board is of the opinion that if the Veteran's ability to maintain his hygiene had deteriorated to such an extent that he is unable, without the assistance another, to bath himself, cloth himself, use the toilet appropriately, or otherwise keep him minimally clean, it would be more apparent from the record.  Put more simply, the record suggests, at times, less than ideal hygiene but does not show such a significant disability as to be in need of regular aid and attendance.  Thus, he is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l).  


ORDER

Entitlement to a rating of 50 percent, but no greater, prior to September 29, 2011, for dysthymic disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from September 29, 2011, until January 12, 2016, for dysthymic disorder is denied.  


REMAND

The Veteran claims entitlement to a compensable rating for gastroesophageal reflux disorder (GERD) prior to June 16, 2015, and in excess of 10 percent thereafter, as well as entitlement to service connection for a wrist disorder, left shoulder disorder, cervical spine disorder, and lumbar spine disorder.  

A Statement of the Case (SOC) was issued in August 2006 in regard to the increased rating for GERD claim with a VA Form 9, substantive appeal, being filed in September 2006.  Similarly, a separate SOC was issued in August 2006 in regard to the service connection claim for a lumbar spine disorder with a VA Form 9 being filed in September 2006.  A SOC in regard to the remaining service connection claims was issued in May 2008 with VA Form 9 being filed in June 2008.  

A review of the claims file reveals no VA Form 8 indicating these issues have been certified to the Board.  However, the Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  An appeal consists of a timely filed NOD, a SOC, and a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  

The SOCs were issued between eight to ten years ago.  Relevant pieces of evidence have been added to the claims file since then, including almost ten years of VA treatment records added in December 2015.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a Supplemental Statement of the Case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  As the evidence added to the claims file includes VA treatment records relevant to the Veteran's claims, the Board concludes that a remand is necessary for the issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

After ascertaining whether any further evidentiary development is first needed, in regard to the issues of entitlement to a compensable rating for gastroesophageal reflux disorder prior to June 16, 2015, and in excess of 10 percent thereafter, as well as entitlement to service connection for a wrist disorder, left shoulder disorder, cervical spine disorder, and lumbar spine disorder, the AOJ should review all relevant evidence added to the claims file since the August 2006 and May 2008 Statements of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


